Citation Nr: 1751307	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for a gynecological disorder, diagnosed as endometriosis and ovarian cysts.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984; from October 1988 to February 1989; from November 1990 to April 1991; from April 1996 to August 1996; from November 1997 to January 1998; and from May 1999 to August 1999.  She has multiple additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1988 and 2000; and Reserve service from September 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland Ohio.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge in a hearing held via live videoconference.  A transcript of that hearing is of record.

The Board notes that in June 2017, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in support of a claim of clear and unmistakable error in the denial of service connection for a head injury/concussion and headaches.  While a VA Form 9 technically confers jurisdiction over a claim on the Board, because those issues are yet to be certified to the Board, the Board will decline to take jurisdiction over them at this time to ensure a complete record is available and all development is complete before adjudicating those claims.  



FINDINGS OF FACT

1. New and material evidence has not been submitted sufficient to reopen a previously denied and final claim of service connection for a gynecological disorder, claimed as endometriosis and ovarian cysts.

2. The Veteran's asthma is at least as likely as not related to her in-service chemical/fuel exposure.


CONCLUSIONS OF LAW

1. New and material evidence having not been submitted, the claim of service connection for a gynecological disorder, is not reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).

2. The criteria for service connection of asthma have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, various medical and internet articles provided by the Veteran, hearing testimony, and statements from the Veteran and her representative.  

Regarding the claim of service connection for a gynecological disability, VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating the new and material evidence claim.

Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

The Veteran seeks to reopen a claim of service connection for a gynecological disorder, claimed as endometriosis and a recurring ovarian cyst.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After a careful review of the evidence of record, the Board finds that the claim for a gynecological disability should not be reopened.  

The Veteran's claim for service connection of a gynecological disability was initially denied in an October 2001 rating decision.  At that time, the claim was denied because she did not have proof of an active and current diagnosis for a gynecological disability, nor did she have any proof that such a disability, if it existed, was incurred in or caused by active service.  She did not appeal that decision and it became final.  She later sought to reopen that claim.  In a May 2007 decision, the RO conceded a present diagnosis of endometriosis and recurrent ovarian cyst, but continued the prior denial because her initial diagnosis was made in 1994, between periods of active service.  She did not appeal that decision, and is subsequently became final.  

In support of her claim, the Veteran has submitted private treatment records dated between 2007 and 2009 confirming her diagnosis.  She and her representative have also provided hearing testimony indicating that, while her gynecological disabilities were not diagnosed while on active duty, it was as likely as not that they were incurred during a period of active service, and only diagnosed thereafter (to quote the Veteran "I was never really off duty long enough for anything to develop independent of my military duty").  The Board finds that this evidence, while new, in that it was not of record at the time of the previous denials, is not material.  Specifically, the Veteran's diagnosis was known at the time of the May 2007 denial, and therefore, the evidence of continued treatment for a gynecological disability merely reaffirms facts already of record at that time.  

Likewise, to the extent that the Veteran testifies that her disability was likely manifested during a period of active service, because her various periods of service were so frequent, her military personnel records and service treatment records were available and known at the time of the prior diagnosis.  Therefore, that testimony is also redundant of evidence already of record during the prior denials.  Essentially, there is no actual medical evidence which speaks to onset during a period of active service, which was the deficient element in neither the prior denials, nor any testimony or evidence which provides a more complete picture of the claim on appeal.  The Board has searched the record and not found any medical evidence, such as a medical opinion, which supports the Veteran's contentions.  Shade v. Shinseki, 24 Vet. app. 110 (2010).  As such, it must determine that evidence which is both new and material has not yet been submitted.  

This is not to completely discount any future attempt to reopen the claim.  For example, if the Veteran were to provide a medical opinion in favor of onset during a period of active service that would likely be sufficient to reopen the claim.  However, absent such an etiology opinion, the Board must determine that new and material evidence has not been submitted, and the claim remains closed.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection

The Veteran seeks service connection for asthma, which she contends is the result of exposure to Jet Propellant 8 (JP-8) fuel during active service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted.

At the outset, the Board notes that the Veteran has a present diagnosis of asthma.  VA has also conceded exposure to JP-8 fuel during active service, bu virtue of her military occupational specialty.  Therefore, the Board must address a possible medical nexus between her present disability and her conceded in-service exposure.

In January 2013, the Veteran submitted a private opinion by a Nurse Practitioner which stated that the Veteran is an established patient of the clinic.  That letter discussed her military occupational specialty in aircraft refueling and certifications in fuel testing, as well as her reports of at least two instances of being soaked with JP-8 fuel.  It also discussed her history of upper respiratory infections, such as bronchitis.  The examiner stated that it was more likely than not that her asthma is related to exposure to environmental hazards and other psychosocial issues which contributed to her retirement from the military.  The opinion cited to expert medical opinions in medical journals, as well as expert medical knowledge, which leans in favor of an etiological link between JP-8 fuel exposure and asthma.  

Also in support of her claim, the Veteran has provided copies of her service treatment records documenting multiple upper respiratory complaints during service.  She has also provided copies of a VA web publication which lists breathing difficulties and upper respiratory irritation as possible health effects of JP-8 exposure.  

In light of this evidence VA obtained a medical examination/opinion in April 2017.  The examiner noted that a 2006 Medical Evaluation Board examination (which found her medically unqualified for service by virtue of a foot disability) stated that the Veteran did not have asthma at that time.  The examiner opined against a medical nexus to service because all of her service treatment records were silent for asthma treatment.

The Board finds the 2017 VA examination and opinion to be less persuasive than the 2013 private opinion.  The VA opinion states that the Veteran was not treated for asthma during service, however, it does not address the multiple complaints of upper respiratory difficulties in her service treatment records, nor does it provide any real discussion of how that opinion was reached, other than to state that her asthma was not officially diagnosed until 2012.  On the other hand, the 2013 private opinion considers her complete medical and work history, and cites to medical treatise evidence and known medical principles in favor of an etiological link.  Thus, in conjunction with the VA publication on the side effects of JP-8 fuel, the Board finds the 2013 opinion to be persuasive.   As such, service connection is granted for asthma.


ORDER

The previous denial of service connection for a gynecological disorder is  not reopened.

Service connection for asthma is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


